Citation Nr: 0632066	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-40 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for coronary artery 
disease, to include acute myocardial infarction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel


INTRODUCTION

The appellant had active service from November 1969 to 
November 1975 and periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA) as a 
member of the Alabama Army National Guard, from September 
1982 to April 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO), which denied the benefits sought on 
appeal.

A hearing before the undersigned via video conference was 
held in January 2006.   A transcript of that hearing is of 
record.


FINDINGS OF FACT

1. The veteran did not exhibit coronary artery disease during 
his period of active duty or within one year of his discharge 
from active duty.

2. Orders issued by the Alabama Army National Guard dated May 
13, 2002 authorized performance of ACDUTRA from June 15-29, 
2002.

3. An acute myocardial infarction occurred on the day prior 
to the veteran's scheduled ACDUTRA in June 2002.


CONCLUSION OF LAW

Coronary artery disease, to include acute myocardial 
infarction, was not incurred or aggravated during service, 
nor may it be presumed to have been incurred therein.  38 
U.S.C.A. §§ 101(24), 1110, 1131 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.307, 3.309 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated July 2003.  The 
originating agency informed the veteran of the evidence 
required to substantiate his claim, the information required 
from him to enable VA to obtain evidence on his behalf, and 
the assistance that VA would provide to obtain evidence on 
his behalf.  The veteran was not explicitly asked to provide 
"any evidence in [his] possession that pertains" to his 
claim.  See 38 C.F.R. § 3.159(b)(1).  Nevertheless, as a 
practical matter the Board finds that he has been notified of 
the need to provide such evidence, for the following reasons.  
The RO's July 2003 letter informed the veteran that 
additional information or evidence was needed to support his 
claim.  The letter specifically noted the elements necessary 
to establish service connection, requested that he submit 
such evidence or provide VA with the information necessary 
for VA to obtain medical records and other relevant evidence 
on his behalf, and essentially made the veteran aware that he 
should submit any evidence he had that pertained to his 
claim.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service private and 
VA medical reports, which will be addressed as pertinent.  In 
addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to this 
claim.

The notice was provided to the veteran prior to the initial 
adjudication, and he has not been unfairly prejudiced by the 
timing or content of the notice.  The content of the notice 
provided to the veteran fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding 
VA's duty to notify.  Not only has the veteran been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice, if any.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

In light of the Board's denial of the veteran's service-
connection claim, no initial disability rating or effective 
date will be assigned, and so there can be no possibility of 
any unfair prejudice to the veteran under the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For the above 
reasons, it is not unfairly prejudicial to the veteran for 
the Board to proceed to finally decide the issues discussed 
in this decision.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2006) (harmless error).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the veteran or on his 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the veteran's 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001) (discussion of all evidence by Board not required when 
Board supports decision with thorough reasons and bases 
regarding relevant evidence).

Generally, service connection may be granted for disability 
resulting from injury or disease incurred in the line of 
active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303(a) (2006).  The term "active 
military, naval, or air service" includes active duty, any 
period of ACDUTRA during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty; and any period of INACDUTRA 
during which the individual concerned was disabled or died 
(i) from an injury incurred or aggravated in line of duty; or 
(ii) from an acute myocardial infarction, a cardiac arrest, 
or a cerebrovascular event occurring during such training. 38 
U.S.C.A. § 101(24) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.6(a) (2006).

The term "active duty for training", or ACDUTRA, is, inter 
alia, full-time duty in the Armed Forces performed by 
Reserves for training purposes or by members of the National 
Guard of any state.  38 U.S.C.A. § 101(22) (West 2002 & Supp. 
2006); 38 C.F.R. § 3.6(c) (2006).  The term "inactive duty 
for training" , or INACDUTRA, means, inter alia, duty other 
than full-time duty prescribed for Reserves or the National 
Guard of any state.  38 U.S.C.A. § 101(23) (West 2002 & Supp. 
2006); 38 C.F.R. § 3.6(d) (2006).

Service connection is not warranted for diseases unless the 
individual was on ACDUTRA or INACDUTRA at the time of the 
disablement or death due to the injury or disease.  See 
Brooks v. Brown, 5 Vet. App. 484, 485 (1993); VAOPGCPREC 86-
90.  "Injury" is defined as harm resulting from some type 
of external trauma and "disease" is defined as harm 
resulting from some type of internal infection or 
degenerative process.

The claimant in this case is a "veteran" based on his 
active duty service.  In order for the veteran be eligible 
for service connection for a disability claimed during his 
inactive service, the record must establish by a 
preponderance of the evidence that he was disabled during 
ACDUTRA due to a disease or injury incurred or aggravated in 
the line of duty or he was disabled from an injury incurred 
or aggravated during inactive duty training INACDUTRA.  See 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. 
Derwinski, 1 Vet. App. 474, 478 (1991).  

VA regulations provide that any individual (1) who, when 
authorized or required by competent authority, assumes an 
obligation to perform ACDUTRA or INACDUTRA; and (2) who is 
disabled or dies from an injury or covered disease incurred 
while proceeding directly to or returning directly from such 
ACDUTRA or INACDUTRA shall be deemed to have been on active 
duty for training or inactive duty for training, as the case 
my be.  VA will determine whether such individual was so 
authorized or required to perform such duty, and whether the 
individual was disabled or died from an injury or covered 
disease so incurred.  38 C.F.R. § 3.6(e) (2006).  The term 
"covered disease" is defined to include acute myocardial 
infarction.  38 C.F.R. § 3.6(e)(3).  

Only service department records can establish if and when a 
person was serving on active duty, active duty for training, 
or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232, 
237 (1994).  Service department records are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 
C.F.R. § 3.203 (2006), limiting the type of evidence accepted 
to verify service dates.

The veteran does not claim and the record does not reflect 
that coronary artery disease, including a myocardial 
infarction was present during active duty or within the first 
post service year.  Rather, the veteran contends that he 
suffered a heart attack between February and April 2002 and 
again in June 2002, in part because of stress from worrying 
about his National Guard unit being deployed to Iraq.  He 
asserts that because he was stricken with a heart attack the 
day before the commencement of ACDUTRA, while shopping for 
personal supplies he would need during ACDUTRA, he is 
entitled to service connection.  Alternatively, the veteran 
contends that because he had chest discomfort and fatigue 
during weekend drills between February and April 2002, and 
EKG results dated June 2002 suggest a probable earlier heart 
attack, he is therefore entitled to service connection.

June 2002

The record reflects that the veteran received orders from the 
Alabama Army National Guard dated May 13, 2002 authorizing 
him to perform ACDUTRA at Fort Stewart, Georgia from June 15-
29, 2002.  On June 14, 2002, the day before the veteran was 
to report to Fort Stewart to begin ACDUTRA, he experienced 
symptoms of a heart attack while shopping with his wife at 
Wal-Mart and was taken to a hospital emergency room.  An 
emergency room admission sheet dated June 14, 2002 reflects 
that the veteran was diagnosed with acute myocardial 
infarction with inferior wall ST elevation.  There is no 
indication in the record that the veteran reported for 
ACDUTRA during the period of June 15-29, 2002, or thereafter.  
The veteran appears to have retired from the National Guard 
in March 2003.

An Alabama Army National Guard report captioned "Report of 
Investigation - Line of Duty Misconduct Status" (DD Form 
261) dated January 2003 reflects that the veteran was not 
present for duty when his myocardial infarction occurred on 
June 14, 2002, was not enroute to report for duty when the 
incident occurred, and concluded that the incident was not in 
the line of duty and not due to the veteran's own misconduct.  
A Statement of Medical Examination (DD Form 2173) reflects 
the examiner's opinion that the June 14, 2002 myocardial 
infarction was not incurred in the line of duty.  Since the 
veteran was not on ACDUTRA or in route to ACDUTRA, there is 
no basis for granting service connection for the myocardial 
infarction that occurred prior to his scheduled ACDUTRA in 
June 2002.  

February - April 2002

In regard to the veteran's contention that he had his first 
heart attack sometime between February and April 2002, the 
record does not confirm that the veteran experienced a 
myocardial infarction or other manifestation of coronary 
artery disease during a period of ACDUTRA or INACDUTRA.  The 
veteran's January 2006 hearing testimony and a written 
statement from S. Brock dated August 2005 indicate that the 
veteran was on weekend drills during this period.  The 
veteran's Retirement Points History Statement reflects 18 
days of INACDUTRA performed from  September 2001 to September 
2002, however, specific months and dates of performance are 
not specified.  However, there is no competent evidence of 
record showing that the veteran had a heart attack during a 
period of ACDUTRA or INACDUTRA.  The brief narratives set 
forth in the EKG results dated June 14 and 15, 2002 reflect a 
"probable" earlier infarction, although the age of the 
earlier infarction, if any, is not estimated.  It would be 
speculative to conclude that an earlier infarction occurred 
during one of the veteran's 18 days of INACDUTRA over a 
period of approximately 3/4 of a year (from September 1991 to 
June 1992).  However, service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2004).  

A September 2004 report from B. Rayburn, M.D. opines that the 
veteran suffered a myocardial infarction after a three day 
drill, and that it is "conceivable" that physical and 
emotional stress experienced by the veteran at that time 
"may have" contributed to a heart attack, is of no 
probative value.  The myocardial infarction was suffered 
prior to a two-week period of ACDUTRA not after a three day 
drill.  Medical opinions have no probative value when they 
are based on an inaccurate factual predicate, such as the 
veteran's self- reported and inaccurate history.  Black v. 
Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 548 (1993).  The 
statements by the veteran, his sister-in-law and National 
Guard member S. Brock suggesting the veteran had symptoms of 
a heart attack between February and April 2002 are not 
probative because lay persons (i.e., persons without medical 
expertise) are not competent to offer medical opinions.  
Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran suggested during his January 2006 hearing that 
chest discomfort he experienced between February and April 
2002 was actually symptoms of heart attacks.  He also stated 
that a private doctor prescribed Nexium in March 2002 for 
indigestion, and that he was later informed by his 
cardiologist that Nexium is also used to treat angina.  A 
private medical record dated March 2002 reflects that the 
veteran was prescribed Nexium for gastroesophageal reflux, 
not heart problems. 
Although the veteran's private and service medical records 
reflect that he has been treated for hypertension since the 
1990s, there is no competent evidence of record indicating 
that the veteran suffered a heart attack prior to June 14, 
2002.  

On review of the record, the Board finds that there is no 
competent evidence of record indicating that the veteran was 
on ACDUTRA or INACDUTRA when he suffered a heart attack on 
June 14, 2002.  Further, there is no competent evidence of 
record indicating that the veteran had a myocardial 
infarction during a period of ACDUTRA or INACDUTRA from 
February to April 2002.  Accordingly, the veteran's claim for 
service connection must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.102 (2006).



ORDER

Service connection for coronary artery disease, to include 
acute myocardial infarction, is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


